Title: Instructions to Officers of Light Dragoons, 30 December 1777
From: Washington, George
To: Officers of Light Dragoons



Sir
[Head Quarters, Valley Forge, 30 December 1777]

As you are appointed to retire from the immediate duty of your Regiment

in order to provide Accoutrements &ca to Equip it for the next Campaign—You are to observe that it will be necessary to enter into some agreement with the Officers of the other Regiments of Dragoons who go for the same purpose, that you may not interfere with each other in applications to Tradesmen, or the Purchase of any Necessaries which may be wanted by you.
In order to this, it will be best to Nominate & agree upon the respective Towns in Pensylvania, Maryland & Virginia in which each of you is to apply & contract for the Articles wanted by you (unless where a Sufficiency of any Article can be manufactur’d to supply the whole) & as fast as you can procure a Quantity which you judge worth sending you will forward them to such place as the commanding officer of your Regimt will point out to you.
You will also Endeavor during this Recess to Enlist as many men as will fill your Regiment, & as the Equippment of Dragoons is very expensive & Desertion should be avoided you will receive none but Natives of the Country or Foreigners of approv’d fidelity in service, or such as can be particularly recommended to you.
As soon as the manner of providing Cloathing for your Corps is determin’d on you will receive Instructions about it.
When you find it necessary you are to furnish the Commanding Officer of your Regiment with an account of what money you want which shall be forwarded to you.
I shall expect to be frequently inform’d by you of the Progress you make & the prospect you have of compleating the Business on which you are Detach’d. Given at Head Quarters Valley Forge December 30th 1777.

Go: Washington

